Citation Nr: 1812516	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss in excess of 10 percent from August 9, 2011 to June 28, 2016, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran previously testified at a travel Board hearing in December 2012 before a Veterans Law Judge (VLJ) no longer employed at the Board.  A transcript of the hearing is associated with the claims file.  The Veteran was notified of the opportunity for a new hearing in January 2018.  However, the Veteran has not requested a new hearing.  As such, the Board will proceed with appellate review.  

This case was previously before the Board.  In November 2013, the Board remanded the increased rating claim for hearing loss for the period from August 9, 2011.  The Board also granted an increased rating of 10 percent for hearing loss for the period prior to August 9, 2011; the current appeal before the Board is limited to the period from August 9, 2011.  In July 2017, the case was remanded for further development.  


FINDINGS OF FACT

1.  For the period from August 9, 2011 to June 28, 2016, the Veteran's hearing impairment has been no worse than a Level III designation for the right ear and a Level IV designation for the left ear.

2.  For the period from June 29, 2016, the Veteran's hearing impairment has been no worse than a Level IV designation for the right ear and a Level VIII designation for the left ear.



CONCLUSIONS OF LAW

1.  For the period from August 9, 2011 to June 28, 2016, the criteria for an increased disability rating for bilateral hearing loss in excess of 10 percent have not been met or approximated.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  For the period from June 29, 2016, the criteria for an increased disability rating for bilateral hearing loss in excess of 20 percent have not been met or approximated.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Analysis

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  38 C.F.R. § 4.85.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  

During a November 2012 hearing, the Veteran testified that he experienced difficulty with understanding conversation while riding in a vehicle or when there are other people talking in the same room.  His spouse testified that the Veteran learned to read lips and that he had difficulty understanding conversations.  

The record contains multiple audiology reports.  In an August 2011 VA medical record, the Veteran reported difficulty hearing in background noise.  Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  On examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
15
30
75
95

LEFT
10
20
65
80
95


Though the August 2011 record did not specify the puretone threshold averages, the calculated the puretone threshold averages are 53.75 in the right ear and 65 in the left ear.  

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  Application of these designations to Table VII results in a 0 percent rating.  The Board has considered whether a compensable rating for bilateral hearing loss is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86; however, the exceptional hearing pattern criteria are not met. 

In June 2012, the Veteran was afforded a VA  examination.  He reported that his hearing loss impacted his ability to understand conversations.  Speech recognition was 88 percent in the right ear and 84 percent in the left ear.  On examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
25
35
85
105
62.5
LEFT
20
35
80
95
100
77.5

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level III Roman numeral designation for the left ear.  Application of these designations to Table VII results in a 0 percent rating.  The Board has considered whether a compensable rating for bilateral hearing loss is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86; however, the exceptional hearing pattern criteria are not met. 

In a February 2014 VA examination, the Veteran reported difficulty hearing in noisy situations and difficulty in in quiet situations when no visual cues are available.  However, the examiner noted that the Veteran had no difficulty understanding speech while the examiner's back was turned.  Speech recognition was 88 percent in the right ear and 80 percent in the left ear.  On examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
40
40
80
95
58
LEFT
20
35
75
85
95
73

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level IV Roman numeral designation for the left ear.  Application of these designations to Table VII results in a 10 percent rating.  The Board has considered whether a higher rating than 10 percent for bilateral hearing loss is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86; however, the exceptional hearing pattern criteria are not met. 

In a June 2016 examination, the Veteran reported difficulty with hearing on the phone and with background noise.  Speech recognition was 78 percent in the right ear and 66 percent in the left ear.  On examination, puretone thresholds were as follows: 


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
5
10
60
90
105
66
LEFT
15
25
80
100
105
78

With respect to the right ear, Table VI results in a Level IV Roman numeral designation for the right ear.  With respect to the left ear, the Board has considered the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  As the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for the left ear, the Roman numeral designation should be determined from either Table VI or Table VIa.  See 38 C.F.R. § 4.86(b).  Application of the Veteran's puretone threshold averages to both Table VI and Table VIa result the same Roman numeral designation of Level VII.  In accordance with § 4.86(b), Level VII will be elevated to the next higher Roman numeral, Level VIII.  Application of designations Level IV for the right ear and Level VIII for the left ear to Table VII results in a 20 percent rating.  

In accordance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Board finds that the VA examiners sufficiently noted the effects the Veteran's hearing impairment had on his activities, to include difficulty hearing, difficulty hearing when no visual cues are available in quiet situations, difficulty hearing on the phone, and difficulty understanding conversations.  The Board also notes that VA treatment records are replete for complaints of hearing loss and use of hearing aids.

Having reviewed the record, the Board finds that the criteria for increased disability ratings in excess of 10 percent from August 9, 2011 to June 28, 2016, and in excess of 20 percent thereafter, are not met.  As discussed in detail above, the Veteran's puretone threshold averages do not result in Roman numeral designations that would result in higher ratings under Table VII under 38 C.F.R. § 4.86.  For the period from August 9, 2011 to June 28, 2016, the Veteran's hearing impairment has resulted in no worse than a Level III designation for the right ear and a Level IV designation for the left ear.  These designations result in a rating of no greater than 10 percent.  Additionally, for the period from June 29, 2016, the Veteran's hearing impairment has resulted in no worse than a Level IV designation for the right ear and a Level VIII designation for the left ear.  These designations result in a rating of no greater than 20 percent.  As the criteria for increased ratings have not been met, the claim must be denied.  

ORDER

Entitlement to an increased disability rating for bilateral hearing loss in excess of 10 percent from August 9, 2011 to June 28, 2016, and in excess of 20 percent thereafter, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


